Name: 2005/665/EC: Commission Decision of 19 September 2005 amending Appendix A to Annex X to the 2003 Act of Accession as regards certain establishments in the meat sector in Hungary (notified under document number C(2005) 3450) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  agri-foodstuffs;  technology and technical regulations;  Europe
 Date Published: 2006-12-12; 2005-09-23

 23.9.2005 EN Official Journal of the European Union L 247/37 COMMISSION DECISION of 19 September 2005 amending Appendix A to Annex X to the 2003 Act of Accession as regards certain establishments in the meat sector in Hungary (notified under document number C(2005) 3450) (Text with EEA relevance) (2005/665/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex X, Chapter 5, Section B, paragraph (d) thereto, Whereas: (1) Annex X, Chapter 5, Section B, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (1) are not to apply to establishments in Hungary listed in Appendix A (2) to Annex X to the Act of Accession until 31 December 2006, subject to certain conditions. (2) Appendix A to Annex X to the 2003 Act of Accession has been amended by Commission Decisions 2004/462/EC (3) and 2004/472/EC (4). (3) According to an official declaration from the Hungarian competent authority, certain establishments in the meat sector have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased their activities. Those establishments should therefore be deleted from the list of establishments in transition. (4) The status of two meat establishments and their reclassification as low capacity establishments is still under discussion with the Hungarian competent authority. It is necessary to foresee a short supplementary time in view to clarify the situation. (5) Furthermore a limited number of establishments have made considerable efforts to comply with structural requirements laid down by Community legislation. However those establishments are not in a position to finish their upgrading process by the prescribed deadline due to exceptional technical constraints. Therefore it is justified to allow them further time to complete the upgrading process. (6) Appendix A to Annex X to the 2003 Act of Accession should therefore be amended accordingly. For the sake of clarity, it should be replaced. (7) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 Appendix A to the Annex X to the 2003 Act of Accession is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 2012/64. Directive as last amended by the 2003 Act of Accession. (2) OJ C 227 E, 23.9.2003, p. 444. (3) OJ L 156, 30.4.2004, p. 135; corrected version in OJ L 202, 7.6.2004, p. 92. (4) OJ L 160, 30.4.2004, p. 61; corrected version in OJ L 212, 12.6.2004, p. 34. ANNEX Appendix A referred to in Chapter 5, Section B to Annex X (1) List of establishments, including shortcomings and deadlines for the correction of these shortcomings MEAT ESTABLISHMENTS Initial list No Vet. No Name of establishment Shortcomings Date of full compliance 1. 304/3/1997 MolnÃ ¡r Ã ©s MolnÃ ¡r Ker. Bt. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a) and (f) Annex I, Chapter I, point 2(a) Annex I, Chapter I, points 5, 8 and 12 31.12.2006 2. 13/1993 Ga-ZsÃ ³ HÃ ºs VÃ ¡gÃ ³hÃ ­dja Council Directive 64/433/EEC: Annex I, Chapter I, point 1(c), (e) and (g) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(c) and (d) Annex I, Chapter I, points 8, 11 and 12 31.12.2006 3. 27/35/1994 FelsÃ ¡l Kft. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b), (c), (f) and (g) Annex I, Chapter I, point 2(a) Annex I, Chapter I, point 4(b) Annex I, Chapter I, points 5, 11 and 12 31.12.2006 4. 60-56/1994 Gorzsai HÃ ºsÃ ¼zem Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (c), (e) and (g) Annex I, Chapter I, point 4(b), (c) and (e) Annex I, Chapter I, points 6, 7, 8, 11 and 12 31.12.2005 5. 34/2000 Varga Ã ©s Tsa. 2000 Kft. VÃ ¡gÃ ³hÃ ­dja Council Directive 64/433/EEC: Annex I, Chapter I, point 1(c) and (e) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(b), (c) and (d) Annex I, Chapter I, point 9 31.12.2005 6. 55-83/1995 Apci-HÃ ºs Kft. VÃ ¡gÃ ³hÃ ­dja Council Directive 64/433/EEC: Annex I, Chapter I, point 1(e) and (g) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(c) and (d) 31.12.2005 7. 16-88/1997 KÃ ¶zÃ ©rdekÃ ± Bt. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(e) Annex I, Chapter I, point 4(b) and (e) Annex I, Chapter I, points 9 and 13 31.12.2006 8. 1103/1/2000 MikÃ ³hÃ ºs Kft. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(c), (e) and (f) Annex I, Chapter I, point 2 Annex I, Chapter I, point 4(b) and (e) Annex I, Chapter I, point 12 31.12.2006 9. 110/1/1994 TÃ ¡ncsics Mg. Devecseri HÃ ºsÃ ¼zem Council Directive 64/433/EEC: Annex I, Chapter I, point 1(b) Annex I, Chapter I, point 2(a) Annex I, Chapter I, point 4(b) and (c) Annex I, Chapter I, points 5, 11 and 12 31.12.2006 10. 48/2000 HorvÃ ¡th Kft. VÃ ¡gÃ ³hÃ ­dja Council Directive 64/433/EEC: Annex I, Chapter I, point 1(e) and (g) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(c) and (d) Annex I, Chapter I, point 12 31.12.2005 11. 28/11/1999 FehÃ ©rpecsenye Kft. VÃ ¡gÃ ³hÃ ­d-HÃ ºsÃ ¼zem Council Directive 64/433/EEC: Annex I, Chapter I, point 4(c) Annex I, Chapter I, points 5, 9 and 11 31.12.2006 12. 139/3/2000 SzegvÃ ¡ri VÃ ¡gÃ ³hÃ ­d Ã ©s HÃ ºsÃ ¼zem Council Directive 64/433/EEC: Annex I, Chapter I, point 1(e) Annex I, Chapter I, point 2(b) Annex I, Chapter I, point 12 31.12.2006 13. 16/159/1998 Konkoly Kft. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(e) and (g) Annex I, Chapter I, point 4(c) and (e) Annex I, Chapter I, point 12 31.12.2006 14. 52-93/1997 GulyÃ ¡s Ã ©s TÃ ¡rsa Kft. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(c) and (e) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(b), (c) and (e) Annex I, Chapter I, points 5, 6, 7, 8, 11 and 12 31.12.2005 Supplementary list No Veterinary approval number Name and address of establishment Sector: Meat Date of compliance Activity of the establishments Fresh meat, slaughter, cutting Meat products Cold store 1. 02524 ZvertyelhÃ ºs Kft., KisszÃ ¡llÃ ¡s Ã  31.12.2005 2. 03525 Atalante Kft., Kaszaper Ã  31.12.2005 3. 04526 AgrÃ ¡r COOP Kft., MezÃ kÃ ¶vesd Ã  31.12.2005 4. 06528 KalÃ ³ria Kft., SzabadbattyÃ ¡ny Ã  30.9.2005 5. 08530 SzoboszlÃ ³hÃ ºs Kft., HajdÃ ºhadhÃ ¡z Ã  31.12.2005 6. 13533 Carnarium Kft., Juta Ã  31.12.2005 7. 13534 Kapos-Ternero Kft., Hetes Ã  31.12.2005 8. 16536 HÃ ºs TriÃ ³ Kft., Simontornya Ã  30.9.2005 (1) For the text of Annex X see OJ L 236, 23.9.2003, p. 846.